DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not a processing unit that executes instructions in claim 11.
The corresponding structure for the processing unit refers to a computer (¶[0037], a processing unit (e.g., a computer) having software or program containing instructions for detecting and decoding the tag).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed tag is not a machine, a process, manufacture, or a composition of matter.    
Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claimed invention is directed to abstract idea without significantly more. The claim recites in part, attaching a tag to a target object, detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells. 
This judicial exception is not integrated into a practical application. The additional limitations or elements in the claim are generally linked to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of attaching a tag to a target object, detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells does not add significantly more to judicial exception. The method could be performed by a manual process by a human. Therefore the claim is not patent eligible.
Regarding Claim 2, the rejection of claim 1 is further incorporated, and further the claim recites: wherein the path of connected cells forms a straight line. The additional limitations do not overcome the rejection of the parent claim 1 as stated above. 
Regarding Claim 3, the rejection of claim 1 is further incorporated, and further the claim recites: wherein said decoding is also based on colors of the cells in the path of connected cells. The additional limitations do not overcome the rejection of the parent claim 1 as stated above.
Regarding Claim 4, the rejection of claim 1 is further incorporated, and further the claim recites: wherein the tag is surrounded by a border region in light color. The additional limitations do not overcome the rejection of the parent claim 1 as stated above.
Regarding Claim 5, the rejection of claim 1 is further incorporated, and further the claim recites: wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter. The additional limitations do not overcome the rejection of the parent claim 1 as stated above. 
Regarding Claim 6, the claimed invention is directed to abstract idea without significantly more. The claim recites in part, attaching a tag to a target object, using a camera to capture an image comprising the tag; detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected interior cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells. This judicial exception is not integrated into a practical application. The additional limitations or elements in the claim are generally linked to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of attaching a tag to a target object, using a camera to capture an image comprising the tag; detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected interior cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells does not add significantly more to judicial exception. The method could be performed by a manual process by a human. Therefore the claim is not patent eligible.
Regarding Claim 7, the rejection of claim 6 is further incorporated, and further the claim recites: wherein the path of connected cells forms a straight line. The additional limitations do not overcome the rejection of the parent claim 6 as stated above. 
Regarding Claim 8, the rejection of claim 6 is further incorporated, and further the claim recites: wherein said decoding is also based on colors of the cells in the path of connected cells. The additional limitations do not overcome the rejection of the parent claim 6 as stated above. 
Regarding Claim 9, the rejection of claim 6 is further incorporated, and further the claim recites: wherein the tag is surrounded by a border region in light color. The additional limitations do not overcome the rejection of the parent claim 6 as stated above. 
Regarding Claim 10, the rejection of claim 6 is further incorporated, and further the claim recites: wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter. The additional limitations do not overcome the rejection of the parent claim 6 as stated above.
Regarding Claim 20, recites in part, detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells. These limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “square or rectangular-shaped tag”. The element that is recited is only generally linked to the judicial exception. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of detecting the first, second, third, and fourth corner cells in the image; determining whether the first and second corner cells are interconnected in the first area in the image; determining whether the third and fourth corner cells are interconnected in the second area in the image; determining whether the first area and the second area are interconnected by the path of connected cells in the image; and decoding the tag based on colors of the remaining cells of the plurality of cells does not add significantly more to judicial exception. The method could be performed by a manual process by a human. Therefore the claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik et al. US PG Pub (US 20170193260 A1).
Regarding Claim 1, Prusik teaches a method for detecting and decoding a square-shaped or rectangular-shaped tag captured in an image, the tag being divided into a plurality of cells based on a grid pattern, each cell in a first full row of cells along a first edge of the tag being dark color, the first full row of cells including a first corner cell and a second corner cell of the tag, the first full row of cells defining a first area of the tag, each cell in a second full row of cells along a second edge of the tag being dark color, the first edge being opposite to the second edge, the second full row of cells including a third corner cell and a fourth corner cell of the tag, the second full row of cells defining a second area of the tag, the first area and the second area being interconnected by a path of connected cells in dark color, each cell in the path of connected cells located not along any edge of the tag, remaining cells of the plurality of cells being either dark color or light color, the method comprising: detecting the first, second, third, and fourth corner cells in the image (¶[0070], For example, as illustrated in FIGS. 2A, 2B, 2C, and 2D discussed in further detail below, the positioning data 130 may include a position block 138 or positioning modules, and the finder data 126 may include a finder pattern 142 or finder modules. The examiner interprets that the prior art uses finder patterns in order to decode the 2D barcode then it be obvious that the finder pattern can also detect the corners of the 2D barcode.); 

    PNG
    media_image1.png
    252
    662
    media_image1.png
    Greyscale
determining whether the first and second corner cells are interconnected in the first area in the image (The examiner interprets the finder pattern as described in ¶[0075] is can be used to determining if the corner cells are interconnected based on a programmable pattern it is supposed to recognize. As seen in Figure 2A, shows an example of an “L” shaped finder pattern in which the bottom left corner can be interpreted to be the first corner and the bottom right corner to be the second corner and the first area of the tag being the bottom circled annotation of the barcode. The orange colored annotated arrow shows that the first and second corner are connected in the first area.); 
determining whether the third and fourth corner cells are interconnected in the second area in the image (As seen in ¶[0075], The Finder Pattern may be an ‘L’ formed by connected solid lines along two edges of the symbol module matrix, with an alternating pattern of white and black modules along the opposite edges of the symbol. See FIG. 16. It will be appreciated that in other bar code symbologies, other finder patterns may be employed. The examiner interprets that other finder patterns maybe employed to decode this barcode so the examiner believes that it would be obvious to use a different finder pattern that can recognize a pattern in which the third and fourth corner are interconnected in a second area of the image.).determining whether the first area and the second area are interconnected by the path of connected cells in the image (As seen in Figure 2A, the examiner interprets the “L” shaped finder pattern is used to determine in the barcode image whether the first and second areas are connected by a path of connected cells and the bottom circled region can be interpreted be the first area and the top circled region to be the second area. The purple colored annotated arrow shows that the first and second area are connected by a path of cells in the image. )and decoding the tag based on colors of the remaining cells of the plurality of cells (The examiner interprets that once the finder pattern determines the pattern of the 2D barcode then it would be inherent when the barcode is being decoded that the remaining cells will also be decoded as well.)	Although the listed prior art does not teach the exact pattern in the instant application, it would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a different finder pattern can be used to detect and decode the pattern as claimed in the instant application. One skilled in the art would have been motivated to modify Prusik in this manner in order to provide different finder patterns to decode the barcode. (Prusik, ¶[0075])
Regarding Claim 2, Prusik teaches the method of claim 1, wherein the path of connected cells forms a straight line (As seen in figure 2A, the purple annotated arrow shows the path of connected cells as a straight line).
Regarding Claim 3, Prusik teaches the method of claim 1, wherein said decoding is also based on colors of the cells in the path of connected cells (¶[0239] In an exemplary aspect of the present disclosure, method of reading of a sensor-augmented two-dimensional barcode symbol includes optically scanning an image of the sensor-augmented two-dimensional barcode symbol to obtain color values for pixels in the image. Then, a scanned pixel map containing the color values in the sensor-augmented two-dimensional barcode symbol is constructed, and the pixels in the scanned pixel map are processed to assign a binary color value to each pixel and to form a binarised pixel map. The two-dimensional barcode symbol is identified and decoded in the binarised pixel map to recover a symbol codeword sequence. The examiner interprets that the decoding of the barcode is based on the color values of the barcode itself which is used to identify the symbol codeword sequence. )

    PNG
    media_image2.png
    248
    352
    media_image2.png
    Greyscale

Regarding Claim 4, Prusik teaches the method of claim 1, wherein the tag is surrounded by a border region in light color (As seen in Fig. 3A, The tag 162, is surrounded by a light color border 160.).
Regarding Claim 6, Prusik teaches a method comprising: attaching a tag to a target object, wherein the tag is a square-shaped or rectangular-shaped tag, the tag being divided into a plurality of cells based on a grid pattern, each cell in a first full row of border cells being dark color, the first full row of border cells including a first corner cell and a second corner cell of the tag, the first full row of border cells defining a first area of the tag, each cell in a second full row of border cells being dark color, the second full row of border cells including a third corner cell and a fourth corner cell of the tag, the second full row of border cells defining a second area of the tag, the first area and the second area being interconnected by a path of connected interior cells in dark color, remaining cells of the plurality of cells being either dark color or light color; using a camera to capture an image comprising the tag (¶[0119], An example method of reading of a sensor-augmented two-dimensional barcode symbol includes scanning and optically processing an image of the sensor-augmented two-dimensional barcode symbol using a barcode imager or color camera using a pixel color identification system such as preferably sRGB, including construction of a scanned pixel map containing the preferably sRGB color value of the pixels in the scanned modules of the sensor-augmented two-dimensional barcode symbol.); detecting the first, second, third, and fourth corner cells in the image (¶[0070], For example, as illustrated in FIGS. 2A, 2B, 2C, and 2D discussed in further detail below, the positioning data 130 may include a position block 138 or positioning modules, and the finder data 126 may include a finder pattern 142 or finder modules. The examiner interprets that the prior art uses finder patterns in order to decode the 2D barcode then it be obvious that the finder pattern can also detect the corners of the 2D barcode.); 

    PNG
    media_image1.png
    252
    662
    media_image1.png
    Greyscale
determining whether the first and second corner cells are interconnected in the first area in the image (The examiner interprets the finder pattern as described in ¶[0075] is used to determining if the corner cells are interconnected based on a programmable pattern it is supposed to recognize. As seen in Figure 2A, shows an example of an “L” shaped finder pattern in which the bottom left corner can be interpreted to be the first corner and the bottom right corner to be the second corner and the first area of the tag being the bottom circled annotation of the barcode. The orange colored annotated arrow shows that the first and second corner are connected in the first area.);
determining whether the third and fourth corner cells are interconnected in the second area in the image (As seen in ¶[0075], The Finder Pattern may be an ‘L’ formed by connected solid lines along two edges of the symbol module matrix, with an alternating pattern of white and black modules along the opposite edges of the symbol. See FIG. 16. It will be appreciated that in other bar code symbologies, other finder patterns may be employed. The examiner interprets that other finder patterns maybe employed to decode this barcode so the examiner believes that it would be obvious to use a different finder pattern that can recognize a pattern in which the third and fourth corner are interconnected in a second area of the image.).determining whether the first area and the second area are interconnected by the path of connected cells in the image (As seen in Figure 2A, the examiner interprets the “L” shaped finder pattern is used to determine in the barcode image whether the first and second areas are connected by a path of connected cells and the bottom circled region can be interpreted be the first area and the top circled region to be the second area. The purple colored annotated arrow shows that the first and second area are connected by a path of cells in the image. )and decoding the tag based on colors of the remaining cells of the plurality of cells (The examiner interprets that once the finder pattern determines the pattern of the 2D barcode then it would be inherent when the barcode is being decoded that the remaining cells will also be decoded as well.)	Although the listed prior art does not teach the exact pattern in the instant application, it would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a different finder pattern can be used to detect and decode the pattern as claimed in the instant application. One skilled in the art would have been motivated to modify Prusik in this manner in order to provide different finder patterns to decode the barcode. (Prusik, ¶[0075])
Regarding Claim 7, Prusik teaches the method of claim 6, wherein the path of connected cells forms a straight line (As seen in figure 2A, the purple annotated arrow shows the path of connected cells as a straight line).
Regarding Claim 8, Prusik teaches the method of claim 6, wherein said decoding is also based on colors of the cells in the path of connected interior cells. (¶[0239] In an exemplary aspect of the present disclosure, method of reading of a sensor-augmented two-dimensional barcode symbol includes optically scanning an image of the sensor-augmented two-dimensional barcode symbol to obtain color values for pixels in the image. Then, a scanned pixel map containing the color values in the sensor-augmented two-dimensional barcode symbol is constructed, and the pixels in the scanned pixel map are processed to assign a binary color value to each pixel and to form a binarised pixel map. The two-dimensional barcode symbol is identified and decoded in the binarised pixel map to recover a symbol codeword sequence. The examiner interprets that the decoding of interior cells of the barcode is based on the color values of the barcode itself which is used to identify the symbol codeword sequence. )

    PNG
    media_image2.png
    248
    352
    media_image2.png
    Greyscale

Regarding Claim 9, Prusik teaches the method of claim 6, wherein the tag is surrounded by a border region in light color (As seen in Fig. 3A, The tag 162, is surrounded by a light color border 160.).
Regarding Claim 11,  Prusik teaches a system for using a fiducial marker, comprising: a square-shaped or rectangular-shaped tag, the tag being divided into a plurality of cells based on a grid pattern, each cell in a first full row of cells along a first edge of the tag being dark color, the first full row of cells including a first corner cell and a second corner cell of the tag, the first full row of cells defining a first area of the tag, each cell in a second full row of cells along a second edge of the tag being dark color, the first edge being opposite to the second edge, the second full row of cells including a third corner cell and a fourth corner cell of the tag, the second full row of cells defining a second area of the tag, the first area and the second area being interconnected by a path of connected cells in dark color, each cell in the path of connected cells located not on any edge of the tag, remaining cells of the plurality of cells being either dark color or light color; 
a camera for capturing an image comprising the tag (¶[0119], An example method of reading of a sensor-augmented two-dimensional barcode symbol includes scanning and optically processing an image of the sensor-augmented two-dimensional barcode symbol using a barcode imager or color camera using a pixel color identification system; 
and a processing unit (¶[0037] of the specification of the instant application says that the unit is a computer having software or program containing instructions for detecting and decoding the tag. ¶[0143] of the prior art, FIG. 15A and FIG. 15B is a block diagram of a 2D barcode reading system. The system may include a reader 200, the system may be used to read barcodes 102. In an example embodiment, the reader 200 may be a privileged reader or a non-privileged reader. The reader 200 may be a dedicated barcode reader or an apparatus configured to read barcodes such as a mobile device, a personal digital assistant or PDA, a smartphone, a laptop, a tablet computer, or a desktop computer, as well as any other user devices A computer is listed as one of the capable systems to decode the barcode). that executes instructions to perform the steps comprising: 
detecting the first, second, third, and fourth corner cells in the image (¶[0070], For example, as illustrated in FIGS. 2A, 2B, 2C, and 2D discussed in further detail below, the positioning data 130 may include a position block 138 or positioning modules, and the finder data 126 may include a finder pattern 142 or finder modules. The examiner interprets that the prior art uses finder patterns in order to decode the 2D barcode then it be obvious that the finder pattern can also detect the corners of the 2D barcode.); 

    PNG
    media_image1.png
    252
    662
    media_image1.png
    Greyscale
determining whether the first and second corner cells are interconnected in the first area in the image (As seen in Figure 2A, the examiner interprets the bottom left corner to be the first corner and the bottom right corner to be the second corner and the first area of the tag being the bottom circled annotation of the barcode. The orange colored annotated arrow shows that the first and second corner are connected in the first area.); 
determining whether the third and fourth corner cells are interconnected in the second area in the image (As seen in ¶[0075], The Finder Pattern may be an ‘L’ formed by connected solid lines along two edges of the symbol module matrix, with an alternating pattern of white and black modules along the opposite edges of the symbol. See FIG. 16. It will be appreciated that in other bar code symbologies, other finder patterns may be employed. The examiner interprets that other finder patterns maybe employed to decode this barcode so the examiner believes that it would be obvious to use a different finder pattern that can recognize a pattern in which the third and fourth corner are interconnected in a second area of the image.).determining whether the first area and the second area are interconnected by the path of connected cells in the image (As seen in Figure 2A, the examiner interprets the “L” shaped finder pattern is used to determine in the barcode image whether the first and second areas are connected by a path of connected cells and the bottom circled region can be interpreted be the first area and the top circled region to be the second area. The purple colored annotated arrow shows that the first and second area are connected by a path of cells in the image.)
and decoding the tag based on colors of the remaining cells of the plurality of cells (The examiner interprets that once the finder pattern determines the pattern of the 2D barcode then it would be inherent when the barcode is being decoded that the remaining cells will also be decoded as well.)	Although the listed prior art does not teach the exact pattern in the instant application, it would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a different finder pattern can be used to detect and decode the pattern as claimed in the instant application. One skilled in the art would have been motivated to modify Prusik in this manner in order to provide different finder patterns to decode the barcode. (Prusik, ¶[0075])
Regarding Claim 12, Prusik teaches the system of claim 11, wherein the path of connected cells forms a straight line(As seen in figure 2A, the purple annotated arrow shows the path of connected cells as a straight line).
Regarding Claim 13, Prusik teaches the system of claim 11, wherein the path of connected cells contains coded information (¶[0072] A representation of a 2D barcode 156 is shown in FIG. 3A and FIG. 3B. A representation of a 2D barcode 158 is shown in FIG. 3C and FIG. 3D. The representation of each 2D barcode shows the reference data region 160 and the encoded data region 162. As seen in figure 3C, there is region of encoded data and the examiner interprets that the path of connected cells will contained coded information within that region.).

    PNG
    media_image2.png
    248
    352
    media_image2.png
    Greyscale

Regarding Claim 14, Prusik teaches the system of claim 11, wherein the tag is surrounded by a border region in light color (As seen in Fig. 3A, The tag 162, is surrounded by a light color border 160.).
Regarding Claim 20, Prusik teaches a method for detecting and decoding a square-shaped or rectangular-shaped tag captured in an image, the tag being divided into a plurality of cells based on a grid pattern and having a first, second, third, and fourth corner cells being in dark color and interconnected by a plurality of connected cells in dark color, each cell, except the first, second, third, and fourth corner cells and the plurality of connected cells, being either dark color or light color, the method comprising: 

    PNG
    media_image1.png
    252
    662
    media_image1.png
    Greyscale
detecting the first, second, third, and fourth corner cells in the image (The examiner interprets the finder pattern as described in ¶[0075] can be used to determining the corner cells based on a programmable pattern it is supposed to recognize. As seen in Figure 2A, the examiner interprets the bottom left corner to be the first corner and the bottom right corner to be the second corner and the first area of the tag being the bottom circled annotation of the barcode. The orange colored annotated arrow shows that the first and second corner are connected in the first area.);
determining whether the first, second, third, and fourth corner cells are interconnected by the plurality of connected cells in dark color in the image (As seen in ¶[0075], The Finder Pattern may be an ‘L’ formed by connected solid lines along two edges of the symbol module matrix, with an alternating pattern of white and black modules along the opposite edges of the symbol. See FIG. 16. It will be appreciated that in other bar code symbologies, other finder patterns may be employed. The examiner interprets that other finder pattern maybe employed to decode this barcode so the examiner believes that it would be obvious to use a different finder pattern in order to determine all the corners are connected in the image). 
and decoding the tag based on colors of the cells except the first, second, third, and fourth corner cells(The examiner interprets that the finder pattern can be a pattern that excludes the corner cells in the decoding and that it would be inherent when the barcode is being decoded that the remaining cells will also be decoded as well based on color.).
Although the listed prior art does not teach the exact pattern in the instant application, it would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a different finder pattern can be used to detect and decode the pattern as claimed in the instant application. One skilled in the art would have been motivated to modify Prusik in this manner in order to provide different finder patterns to decode the barcode. (Prusik, ¶[0075])
Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik et al. US PG Pub (US 20170193260 A1) in view of Osborne US Patent (US 9727811 B2).
Regarding Claim 5, Prusik teaches the method of claim 1, but they do not explicitly teach wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image3.png
    175
    198
    media_image3.png
    Greyscale

	Osborne teaches wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Prusik in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])

Regarding Claim 10, Prusik teaches the method of claim 6, but they do not explicitly teach wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image3.png
    175
    198
    media_image3.png
    Greyscale

	Osborne teaches wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Prusik in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Regarding Claim 15, Prusik teaches the system of claim 11, but they do not explicitly teach wherein a portion of a code's image is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image3.png
    175
    198
    media_image3.png
    Greyscale

Osborne teaches wherein a portion of a code's image is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter. (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Prusik’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Prusik in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663                  

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663